563 F.2d 123
Robert NEWELL, Carey Sprouse, Gale Ollis, George McKee,Fredrick Conway, Robert Alston, Everette Shrader, CecilPhelps, William Riddick, Joseph Riddick, Ernest Ferrell,Urban Frankin, Robert Taylor, Peter Land, Garland Lewis,Joseph Cephas, Richard Howe, Dewey Carpenter, Wallace Adams,Charlie Withers, George Kier, Fredrick Winiger, JamesAnderson, Alvin Honaker, John Heidinger, Wallace Maiden,William Davis, Ivan Marshall, Ray Fender, Larry Boone,Marvin McClain, Fayette Tillman, Bobby Price, DonaldFitchett, Junior Thacker, Appellants,v.Jack F. DAVIS, personally and in his official capacity asDirector, Department of Corrections, and W. M. Riddle,personally and in his official capacity as Superintendent ofthe State Prison, and Robert M. DeLisle, personally and inhis official capacity as Administrative Assistant to theSuperintendent for the State Prison, and Byron C. Bowden,personally and in his official capacity as Director of theWage Incentive Program for the Department of Corrections,and George Holmes, personally and in his official capacityas Director of Enterprises for the Department ofCorrections, and Chuck Wolfe, personally and in his officialcapacity as Deputy Director for the Department ofCorrections, and the Board of Directors for the Departmentof Corrections for the Commonwealth of Virginia, personallyand in their official capacities; Walter Fiddler, WilliamDudley, Mrs. John J. DeHart, Reverend John A. Baden, WilliamS. Leach, William P. Kantl, Reverend Grady W. Powell,Bernard Leven, Mrs. Claudette Black McDaniel, andCommonwealth of Virginia, Appellees.
No. 76-1442.
United States Court of Appeals,Fourth Circuit.
Argued May 3, 1977.Decided Oct. 13, 1977.

Gregory L. Murphy, Alexandria, Va.  (Murphy, McGettigan, McNally & West, Alexandria, Va., on brief), for appellants.
Patrick A. O'Hare, Asst. Atty. Gen., Richmond, Va.  (Anthony F. Troy, Atty. Gen. of Virginia, Richmond, Va., on brief), for appellees.
Before LEONARD P. MOORE, Senior Circuit Judge, Second Circuit, sitting by designation, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
By this § 1983, 42 U.S.C. action, the appellants, inmates of the Virginia State Penitentiary detailed to work in the hospital facility at the Penitentiary, seek both injunctive relief and money damages for alleged violation of their constitutional right to equal protection under the Fourteenth Amendment and the constitutional inhibition against involuntary servitude under the Thirteenth Amendment, because of the denial of participation by them in an incentive pay program adopted by the State Department of Corrections.  As formulated by the Department of Corrections, the incentive pay program was intended to apply only to those work activities of the inmates which produced some measurable saving or production from which monies for the program could be realized.  The activity in which the plaintiffs were engaged was found by the prison administration not to meet the criteria for participation in the program.  The District Court, on a stipulation of facts, found, in a well-reasoned opinion, that such classification of the plaintiffs' activity was not arbitrary or capricious.1  We affirm on the opinion of the District Court.


2
The District Court did not address the claim under the Thirteenth Amendment, perhaps because it was so obviously without merit.  See, Borror v. White (W.D.Va.1974) 377 F. Supp. 181, 183; McLaughlin v. Royster (E.D.Va.1972)  346 F. Supp. 297, 311.


3
AFFIRMED.



1
 Newell v. Davis (E.D.Va.1976) 437 F. Supp. 1059